DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 1 -3, 6-7 and 14-20 are objected to because of the following informalities:  claim 1 recites “wherein a resultant mixture”, which appears to be “wherein the resultant mixture”. Appropriate correction is required.

Response to Amendment and Arguments
Applicant’s amendment overcomes the rejection of claims 14 and 15  5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. The rejection has been withdrawn.  
Applicant’s amendment  specifying the amount of the sulfosuccinate  ester overcomes the rejection under 35 U.S.C. 102(a)(1)/(a)(2)  over US 2017/0198204A1 (Nguyen). The rejection has been withdrawn,   however, a new ground of rejection over Nguyen has been made  in view of the amendment.
Applicant’s amendment does not overcome the rejection of claims 6 and 16 over  Nguyen in view of US 4222853 (Scherrer).
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that Nguyen does not require the presence of sulfosuccinates, however, as acknowledged by Applicant,  Nguyen expressly discloses the composition can further comprise additional components including a surfactant, and the surfactant includes dialkyl sulfosuccinates ([0074] and [0091]).  Thus Nguyen discloses the presence of dialkyl sulfosuccinates, which meets the claimed sulfosuccinate ester of formula (I). 
Applicant argues that Nguyen fails to teach  the concentration of sulfosuccinates  as amended.  The examiner disagrees. Nguyen teaches that  the composition  can comprise  0 to 10% of an anionic surfactant such as dialkyl sulfosuccinates ([0074] [0090] and [0091]), and the composition is added to the crude oil in at a concentration of 50 to 10,000 ppm ([0072]), thus the amount of the sulfosuccinates in the resulting mixture is about 0 to 1000 ppm, which encompasses the claimed amount of 5ppm to 1000 ppm, and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Applicant maintains that the Office fails to establish the relevance of Table 3  and paragraph [0105]) of  Nguyen to the instant claims. The examiner disagrees. As set forth in the final Office action and reiterated  during  Applicant initiated interview on May 19, 2022, Nguyen expressly teaches a method of reducing the viscosity of a heavy crude oil  comprises adding to the crude oil a composition([0002], [007], [0008]),  Nguyen further  discloses the crude oil at a field site  has a BS&W content of less than 1 (Table 3), which meets the claimed crude oil and BS&W.  
 Applicant argues that Nguyen fails to teach the claimed BS&W, citing Nguyen’s paragraph [0105] which states that “the production fluid was obtained and drained of free water. Basic sediment and water (BS&W) was measured to be in the range of 10- 14% ”, however, Nguyen teaches adding the viscosity reduction composition to the crude oil, not the production fluid.   Thus Table 3 of Nguyen is pertinent as the instant claims are also directed to a crude oil, not a production fluid.  
Additionally, Nguyen expressly discloses that the composition can reduce the viscosity of crude oil in transportation pipelines ([0030]), which is known to require the BS&W of the crude oil not to exceed 0.5% as evidenced by US Patent 5110447 (MacWilliams, col. 1, line 38-42).  Thus the crude oil  in the transportation pipelines of Nguyen must meet the pipeline  specifications, i.e., with a BS&W no more than 0.5%. 
Applicant argues that there are no teachings to use Scherrer’s disclosure for viscosity reduction. The examiner notes that Scherrer is pertinent in providing teachings of  sodium di-2-ethylhexyl sulfosuccinate  as an effective anti-fouling action to crude petroleum  as well as de-emulsifying action (col. 1, line 5-8 and line 40-50 and col.2, line 8-10). Further it is known to one of ordinary skill in the art that demulsification results in lower viscosity of crude oils which is therefore easy to transport as evidenced by US 2003/0051395A1 (Cox, [0022]).  Thus one of ordinary skill would expect that the sodium di-2-ethylhexyl sulfosuccinate would result in reduced viscosity  of the treated crude oil. 

Claim Rejections - 35 USC § 103
Claims 1-3, 7, 8, 14-15 and  17-20  are  rejected under 35 U.S.C. 103 as being unpatentable over by Nguyen as evidenced by US Patent 5110447 (MacWilliams).
Regarding claims 1-3 and 17-19, Nguyen teaches a method of reducing the viscosity of a heavy crude oil  comprises adding to the crude oil a composition([0002], [007], [0008]), wherein the composition  comprises an anionic surfactant such as dialkyl sulfosuccinates ([0074] [0090] and [0091]), which meets the claimed surfactant and formula (I). 
Nguyen teaches that the crude oil has an API gravity of between 6 and 16([0024] and Table 3),  and a BS&W value of 0.33 to 0.60 (Table 3), which meets the claimed  API gravity, BS&W and anticipates the claimed  water content  of the resulting mixture. 
Additionally, Nguyen expressly discloses that the composition can reduce the viscosity of crude oil in transportation pipelines ([0030]), which is known to require the BS&W of the crude oil not to exceed 0.5% as evidenced by MacWilliams (col. 1, line 38-42).  Thus the crude oil  in the transportation pipelines of Nguyen must meet the pipeline  requirements, i.e., with a BS&W no more than 0.5%. 
Nguyen teaches that  the composition  can comprise  0 to 10% of an anionic surfactant such as dialkyl sulfosuccinates ([0074] [0090] and [0091]), and the composition is added to the crude oil in at a concentration of 50 to 10,000 ppm ([0072]), thus the amount of the sulfosuccinate surfactant  in the resulting mixture is about 0 to 1000 ppm, which encompasses the claimed amount of 5ppm to 1000 ppm of claim 1, 100 ppm  to 1000 ppm of claim 17, 100 ppm to 200 ppm of claim 18, and 112.5 ppm to 200 ppm of claim 19 , respectively.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include dialkyl sulfosuccinates at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claims 7 and 8, Nguyen teaches that the composition comprises alkoxylated phenol formaldehyde resin and alkoxylated poly(bisphenol A diglycidy ether) ([0021]), which meets the claimed components.
Regarding claims 14 and 20, Nguyen teaches the viscosity can be reduced by 45 to about 65% ([0029]), which meets the claimed amount of less than 90%  or less than 70%  of the viscosity of the unadditised crude oil .
	Regarding claim 15, Nguyen teaches the composition further comprises a biocide, a scale inhibitor, etc. ([0074]), which meets the claimed components. 

Claim 6  and 16  stand, and claims 17-18 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Scherrer.
The teachings of Nguyen are set forth above. 
While teaches dialkyl sulfosuccinates ([0074] [0090] and [0091]), Nguyen does not expressly discloses sodium  di(2-ethylhexyl) sulfosuccinate.  
	Scherrer teaches sodium di-2-ethylhexyl sulfosuccinate provides effective anti-fouling action to crude petroleum  as well as de-emulsifying action (col. 1, line 5-8 and line 40-50 and col.2, line 8-10), and is preferably present in an amount of a maximum of 100 ppm with respect to the treated crude petroleum (col. 2, line 48-52), which meets the claimed amount of claims 17-18.
	At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include the sodium di-2-ethylhexyl sulfosuccinate  and the amount of Scherrer in the method of Nguyen. The rationale to do so would have been the motivation provided by the teachings of Scherrer that to do so would predictably provide effective anti-fouling  and de-emusifying action to the crude oil (col. 1, line 40-50 and col.2, line 40-45). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766